NO. 12-19-00282-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                              §   APPEAL FROM THE 402ND
 IN THE INTEREST OF B.L.L.,
                                                              §   JUDICIAL DISTRICT COURT
 A CHILD
                                                              §   WOOD COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On August 14, 2019, the clerk of this Court notified Appellant, B.N.W., that the filing fee
in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing
fee on or before August 26, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee passed, and Appellant has not complied with the Court’s request.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. See
TEX. R. APP. P. 42.3(c).
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 11, 2019


                                         NO. 12-19-00282-CV


                           IN THE INTEREST OF B.L.L., A CHILD



                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2013-335)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.